DETAILED ACTION
Prosecution History
	Claims 1-20 were originally filed.
	Claims 1, 3, 4, 7-10, 12, 15, and 17-20 have since been amended.
	Claims 1-20 are pending and allowed.

Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Benson et al. US 2015/0313475.
Benson discloses a system and method for a vehicle seat with integreated sensors. The vehicle seat includes various sensors such as a ECG sensor, Oximetry sensor in order to collect information about the operator of a vehicle such as heart rate, respiration rate, blood pressure, and stress levels. The invention of Benson then is capable of adjusting the overall seat position and recording the stress response of the occupant in order to find the most comfortable position for the occupant. 
As to independent claim 1, however, the prior art of record fails to teach or suggest the following specifically claimed subject matter:
“the ECU is configured to operate the fidget unit while determining and changing the state of said occupant.”
Claims 2-3, 5-14, and 17-20 depend on allowable claim 1 and are, therefore, allowable. 
As to independent claim 4, the prior art of record fails to teach or suggest the following claimed subject matter:
“the ECU is configured to determine that said occupant is in the first state if (i) a heart rate of said occupant is below a heart rate threshold, (ii) a breathing rate of said occupant is below a breathing rate threshold, and (iii) a heart rate variability of said occupant is above a heart rate variability threshold.”
As to independent claim 15, the prior art of record fails to teach or suggest the following claimed subject matter:
“the profile includes information regarding the effectiveness of the action of the response assembly for changing the state of the specific occupant associated with the profile.”
Claim 6 depends on allowable claim 15 and is, therefore, allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P INGRAM whose telephone number is (571)272-7864.  The examiner can normally be reached on M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-151.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Thomas Ingram/Primary Examiner, Art Unit 3668